Title: Memorandum to James Madison, [on or before 18 October 1802]
From: Jefferson, Thomas
To: Madison, James


          Commissioners of bankruptcy Vermont.
          
            
              ✓
              Saml. Prentiss
            
            
              ✓
              Darius Chipman
            
            
              ✓
              Richard Skinner.
            
            
              ✓
              Mark Richards
            
            
              ✓
              Reuben Atwater
            
            
              ✓
              James Elliot
            
            
              ✓
              Oliver Gallop
            
          
          Commissions to be made out
          
            Th: Jefferson
            [. . .] 1802.
          
          
            Also a Commission for Robert [Elliott Coc]ockran to be Marshal of S. Carolina vice Charles B. Cockran resigned
            Th:J.
          
        